Citation Nr: 1329222	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  11-14 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's wife


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to 
December 1975.  The Veteran also testified to service in the 
United States Army Reserves and the National Guard from June 
1982 to January 2004.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of a June 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In September 2011, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has determined that further development is needed 
in the Veteran's claims for service connection for bilateral 
hearing loss and service connection for tinnitus.  

The Veteran had active duty in the United States Air Force 
from March 1972 to December 1975 and also testified to 
service in the United States Army Reserves for a short 
period starting in June, 1982 and he then joined the Army 
National Guard where he served until January 2004.  Although 
portions of the service treatment records from active duty 
in the Air Force have been associated with the file, these 
records do not appear to be complete.  VA will make as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency unless VA concludes that the 
records sought do not exist or that further efforts to 
obtain those records would be futile.  38 C.F.R. § 
3.159(c)(2).  Therefore, a remand is necessary so that the 
complete treatment records from his Air Force active duty 
may be associated with the file.

Service treatment and personnel records from the Veteran's 
periods of service in the Reserves and with the National 
Guard are also necessary for determination of the Veteran's 
claims.  

Active military service includes any period of active duty 
for training (ACDUTRA) in a Reserve component of the U.S. 
Armed Forces during which the individual was disabled from a 
disease or injury incurred in the line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6.  Active military also includes 
any period of inactive duty training (INACDUTRA) in a 
Reserve component of the U.S. Armed Forces during which the 
individual was disabled from an injury incurred in the line 
of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.  Active 
military service also includes any period of active duty for 
training in the National Guard of any state performed under 
32 U.S.C. §§ 316 , 502, 503, 504, or 505, in which the 
individual was disabled from a disease or injury incurred in 
the line of duty. 38 C.F.R. § 3.6. 

The Veteran contends that it was his service in the National 
Guard and Reserves that resulted in his hearing loss and 
tinnitus.  For instance, the Veteran attributes the onset of 
tinnitus to training as a door gunner firing 50 caliber guns 
from helicopters.  Therefore, the Board has determined that 
the Veteran's personnel files from the Reserves and National 
Guard should be associated with the file as there is a 
reasonable possibility that the records could help 
substantiate the claim.  The personnel records of the 
Veteran would demonstrate various periods of ACDUTRA or 
INACDUTRA.  

In addition, the Veteran testified that he has been 
certified as a civilian pilot and was required by the 
Federal Aviation Agency (FAA) to have a physical examination 
before certification or licensure.  It is not clear whether 
the Veteran has undergone subsequent examinations for 
civilian pilot purposes, but all such records are relevant 
and raise a reasonable possibility that they may help 
substantiate his claims.  In addition, beside service as a 
pilot in both the National Guard and the Reserves, the 
Veteran also worked for the FAA, including duties as a 
pilot.  Therefore, any treatment or health records of the 
Veteran as an employee of the FAA should be obtained and 
associated with the file.

The Veteran was provided a VA examination in May 2009.  In 
the report, the VA examiner commented on the relationship 
between the Veteran's civilian occupation and its effect 
upon the Veteran's hearing loss and tinnitus.  The Veteran 
testified that his exposure to noise in his civilian 
occupation with the FAA was not as severe as indicated by 
the VA examiner and offered further details regarding his 
noise exposure both in active duty with the United States 
Air Force and with the United States Army Reserves and 
National Guard.  The Board has therefore determined that 
another VA examination should be provided for the Veteran 
and the examiner should provide an opinion based upon the 
additional evidence of the Veteran's noise exposure and the 
records development discussed above.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all private health care 
providers who may possess additional 
records pertinent to his claims, including 
identification and contact information of 
the physician who examined the Veteran for 
his initial certification or licensure as 
a civilian pilot.  

All efforts to obtain these records must 
be documented in the file.  The RO should 
make two attempts to obtain these records 
once authorization is obtained, unless the 
first attempt reveals that further 
attempts would be futile.  If no records 
are obtained, the RO should notify the 
Veteran of the records that could not be 
obtained, notify the Veteran of the steps 
taken to obtain the records, and notify 
the Veteran that he may submit any such 
records in his possession.

2.  Request the Veteran's personnel and 
treatment records from the National 
Personnel Records Center and the 
appropriate service department for the 
Veteran's active service from March 1972 
to December 1975.  

3.  Ask the proper custodians for the 
Veteran's complete service personnel and 
treatment records for all Army Reserve and 
National Guard service from June 1982 to 
January 2004, including documentation to 
determine the exact dates of the Veteran's 
active duty for training (ACDUTRA) and 
inactive training (INACDUTRA).  Also, 
request copies of any medical records of 
the Veteran that may still be with the 
Reserve or National Guard unit.

If the requested records do not exist, or 
further attempts to obtain the records 
would be futile, notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e).

4.  Request the records of FAA, pertaining 
to audiological testing of the Veteran for 
purposes of certification, 
recertification, or licensure as a 
civilian pilot.  In addition, the Veteran 
should either submit or authorize VA to 
obtain on his behalf, health records from 
FAA as his employer.

If the records do not exist or further 
attempts to obtain the records would be 
futile, notify the Veteran in accordance 
with 38 C.F.R. § 3.159(e).

5.  After the record development is 
completed, afford the Veteran a VA 
audiology examination for the claims of 
service connection for bilateral hearing 
loss and service connection for tinnitus.  
The claims file should be made available 
to the examiner in conjunction with the 
examination.  All necessary testing should 
be conducted.  The rationale for all 
opinions should be provided.

The examiner is asked to determine whether 
the Veteran has current a bilateral 
hearing loss disability, and, if so, 
whether it is at least as likely as not 
(50 percent probability or more) that any 
bilateral hearing loss disability had its 
onset during service or is causally or 
etiologically related to any period(s) of 
active duty service or ACDUTRA, 
considering the evidence, accepted medical 
principles pertaining to the history, 
manifestation, clinical course, and the 
character of the disability found.  If so, 
the examiner is asked to identify which 
period of ACDUTRA and to identify whether 
the etiology is a disease or injury.

The examiner is asked to determine whether 
it is at least as likely as not (50 
percent probability or more) that the 
Veteran's tinnitus is causally related to 
any period(s) of active duty service or 
ACDUTRA, considering the evidence, 
accepted medical principles pertaining to 
the history, manifestation, clinical 
course, and the character of the 
disability found.  If so, the examiner is 
asked to identify which period of ACDUTRA 
and to identify whether the etiology is a 
disease or injury.

The VA examiner is asked to comment on 
whether there were any clinically 
significant threshold shifts in the 
Veteran's hearing ability during active 
service from March 1972 to December 1975, 
or during ACDUTRA, comparing the results 
of audiology testing on the entrance and 
separation examinations, including as it 
relates to the Veteran's history of noise 
exposure.  

In formulating an opinion, the VA examiner 
is asked to determine the effect of the 
noise exposure in service and in his 
service in the Reserves and National Guard 
as described by the Veteran.

In formulating the opinion, the VA 
examiner is also asked to consider that 
the Veteran as a lay person is competent 
to describe symptoms at the time which 
supports a later diagnosis by a medical 
professional, and to provide lay evidence 
concerning continuity of symptoms after 
service, regardless of the lack of 
contemporaneous medical evidence. 

If, however, after a review of the record, 
an opinion is not possible without resort 
to speculation, the VA examiner is asked 
to clarify whether an opinion is beyond 
what may be reasonably concluded based on 
the evidence of record and current medical 
knowledge, and if warranted, to identify 
any additional development of the evidence 
which would facilitate rendering such 
opinion.

5.  After the development requested is 
completed, readjudicate the claims for 
service connection for bilateral hearing 
loss and service connection for tinnitus.  
If any benefit sought remains denied, 
furnish the Veteran and his representative 
a supplemental statement of the case and a 
reasonable period to respond, and then 
return the case to the Board.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. Powell
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


